        Case 2:20-cv-00065-BSM Document 49 Filed 11/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

CORDELL NICHOLS,                                                            PLAINTIFF
a/k/a Quindell Johnson,
Reg. #294494-044

v.                        CASE NO. 2:20-CV-00065-BSM

DEWAYNE HENDRIX, et al.                                                  DEFENDANTS

                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 43] has been received. After reviewing the record de novo, the

RD is adopted. Defendants’ motion to dismiss, or in the alternative, motion for summary

judgment [Doc. No. 24] is granted. Nichols’s Bivens and FTCA claims are dismissed with

prejudice. An in forma pauperis appeal would not be taken in good faith. 28 U.S.C. §

1915(a)(3).

       Nichols’s motion for an extension of time [Doc. No. 44] is denied.

       IT IS SO ORDERED this 10th day of November, 2020.



                                                   UNITED STATES DISTRICT JUDGE
